DETAILED ACTION
The following Non-Final office action is in response to application 16/534815 filed on 8/7/2019.
Status of Claims
Claims 1-20 are currently pending and have been rejected as follows. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8, 10, 12-16, and 18-20 are rejected under 35 USC 102(a)(1) as being unpatentable over the teachings of
Billou, US Publication No. 2015/0302367 A1, hereinafter Billou. As per,

Claims 1, 10, 16
Billou teaches
A system for dynamic resource conversion and resource event processing, the system comprising: a user device including a first memory, at least one first processor in communication with the first memory, and one or more user interfaces in communication with the at least one first processor; a computing platform including a second memory storing a plurality of first instructions, and at least one second processor in communication with the second memory, wherein the at least one second processor is configured to execute the first instructions to: /
A computer-implemented method for dynamic resource conversion and resource event processing, the method is executed by one or more computing processor devices and comprises: /
A computer program product comprising: a non-transitory computer-readable medium comprising: (Billou [0016] “User device 110, merchant server 140, and payment provider server 170 may each include one or more processors, memories, and other appropriate components for executing instructions such as program code and/or data stored on one or more computer readable mediums to implement the various applications, data, and steps”) 
receive an input, from resource-providing entity in control of the user device, that requests performance of a resource event between the receive a payment request from user 105 … A payment request may be sent from user device 110 to payment provider server 170. The payment request may include the payment account to be used for payment, identity of the payee, the amount of payment, and the like” noting the user requesting performance of a payment, the payee identity and the payment provider server; [0052] “FIG. 4 is a block diagram of a computer system 400 suitable for implementing one or more embodiments of the present disclosure. In various implementations, the user device may comprise a personal computing device ( e.g., smart phone, a computing tablet, a personal computer, laptop, wearable device, Bluetooth device, key FOB, badge, etc.) capable of communicating with the network;” [0053] “Components include an input/output (I/O) component 404 that processes a user action”)
in response to receiving the input, determine that that resources in the resource depository are of a first resource type and that the resource-receiving entity is configured to accept resources of a second resource type different from the first resource type; (Billou [0041] “user 105's payment account does not have a funding source that implements transactions in the preferred currency of the payee)
determine a first resource event volume required for performing the resource event, wherein the first resource event volume is (i) of the first resource type, and (ii) determined by applying a resource type conversion rate to a second resource event volume of the second resource type required for performing the resource event; (Billou [0050] “As such, the payment service provider compares the currency conversion costs among the different funding sources to determine a funding source that minimizes the cost of currency conversion. In particular, based on the transaction fee schedule, each of the credit card, the bank account, and the debit card 
and communicate a signal to the user device that is configured to present on one of the one or more user interfaces an option to select between performing the resource event with the first resource event volume or the second resource event volume, (Billou [0048] “The user installs a payment application from the payment service provider at the user's mobile device to facilitate payments. The user typically uses the payment application on the mobile device to make payments electronically at various merchants. In particular, the user allows the payment application to select and/or suggest funding sources that minimize currency conversion costs;” [0051] “the payment service provider provides comprehensive currency conversion cost comparison among different funding sources of the user. The user is able to make informed decisions regarding which funding source to use when making payments to different payees at different locations”)
wherein in response to the resource-providing entity selecting the first resource event volume, the resource event is initiated, and resources are provided from the resource depository to the resource-receiving entity in a volume equal to the selected first resource event volume.  (Billou [0040] “At step 312, payment provider server 170 may process the requested payment using the selected funding source. For example, payment provider server 170 may debit the payment amount user 105's account at the selected funding source and credit the payment amount to the payee's account;” Claim 1” perform a currency conversion cost comparison among the plurality of funding sources; and select a particular funding source from the plurality of funding sources for making a payment to the payee based on the currency conversion cost comparison”)
Claims 3, 12, 18
Billou teaches
wherein the user device is a mobile communication device including a mobile application, wherein the mobile application is configured to launch in response to receiving the signal and, in response to the launch, display within the mobile application the option to select between performing the resource event with the first resource event volume or the second resource event volume.  (Billou [0025] “payment provider server 170 may include one or more payment applications 175 which may be configured to interact with user device 110 and/or merchant server 140 over network 160 to facilitate the purchase of goods or services, communicate/display information, and send payments by user 105 of user device 110;” [0051] “The user is able to make informed decisions regarding which funding source to use when making payments to different payees at different locations”)
Claims 4, 13, 19
Billou teaches
wherein the signal is communicated to the mobile communication device via one of a cellular network communication or a short-range wireless communication.  (Billou [0056] “execution of instruction sequences to practice the present disclosure may be performed by computer system 400. In various other embodiments of the present disclosure, a plurality of computer systems 400 coupled by communication link 418 to the network (e.g., such as a LAN, WLAN, PTSN, and/or various other wired or wireless networks, including telecommunications, mobile, and cellular phone networks) may perform instruction sequences to practice the present disclosure in coordination with one another”)
Claims 5, 14, 20
Billou teaches
wherein the resource event is performed via a public communication network and the signal is configured to be displayed on a display of the user device in conjunction with one or more resource event configuration pages.  (Billou [0019] “browser application 115 may be implemented as a 
Claims 6, 15
wherein the user device includes a widget, wherein the widget is configured to launch in response to receiving the signal, and, in response to launch, display within the widget the option to select between performing the resource event with the first resource event volume or the second resource event volume.  (Billou [0019] “User device 110 may also include one or more toolbar applications 120 which may be used, for example, to provide client-side processing for performing desired tasks in response to operations selected by user 105. In one embodiment, tool bar application 120 may display a user interface in connection with browser application 115;” [0048] “the user allows the payment application to select and/or suggest funding sources that minimize currency conversion costs;” [0051] “the payment service provider provides comprehensive currency conversion cost comparison among different funding sources of the user. The user is able to make informed decisions regarding which funding source to use”)
Claim 8
Billou teaches
wherein the first memory of the user device stores a plurality of second instructions and the at least one first processor is configured to execute receive a payment request from user 105 … A payment request may be sent from user device 110 to payment provider server 170. The payment request may include the payment account to be used for payment, identity of the payee, the amount of payment, and the like”
initiate determination of a first resource volume required for obtaining the object, wherein the first resource volume is (i) of the first resource type, and (ii) determined by applying the resource type conversion rate to a second resource volume of the second resource type required for obtaining the object; (Billou [0050] “As such, the payment service provider compares the currency conversion costs among the different funding sources to determine a funding source that minimizes the cost of currency conversion. In particular, based on the transaction fee schedule, each of the credit card, the bank account, and the debit card each charges the same 2.5% of the transaction amount as the fee for currency conversion”)
and Page 23 of 28AttyDktNo: 9202US1.014033.3492communicate a second signal to the user device that is configured to present on one of the one or more user interfaces the first resource volume as a volume of resources of the first resource type required for procuring the object as at least part of a subsequent resource event.  (Billou [0048] “The user installs a payment application from the payment service provider at the user's mobile device to facilitate payments. The user typically uses the payment application on the mobile device to make payments electronically at various merchants. In particular, the user allows the payment application to select and/or suggest funding sources that minimize currency conversion costs;” [0051] 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, and 17 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Billou in view of
Ling et al, WO 2019063444 A1, hereinafter Ling. As per,
	
Claims 2, 11, 17
Billou does not explicitly teach
wherein the signal further provides presentation of the resource conversion rate used to determine the first resource event volume.  
Ling however in the analogous art of dynamic resource conversion teaches
wherein the signal further provides presentation of the resource conversion rate used to determine the first resource event volume.  (Ling p. 5, ln. 1-2 “the user/cardholder can review the exchange rate and/or converted amount and decide accordingly”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Billou’s dynamic resource conversion interfaces to include presenting exchange rates in view of Ling in an effort to make an informed decision when selecting to perform a transaction involving currency conversion (see Ling p. 11, ln. 20-29 & MPEP 2143G).

Claim 7 is rejected under 35 USC 103 as being unpatentable over the teachings of 
Billou in view of
Olea, EP 3244361 A1, hereinafter Olea. As per,

Claim 7
Billou does not explicitly teach
wherein the resource event is performed using a real-time processing network. 
Olea however in the analogous art of dynamic resource conversion teaches
wherein the resource event is performed using a real-time processing network.  (Olea [0007] “according to the most recently available real-time foreign exchange rates, the processing system converts an amount of money payable into a number of various currencies”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Billou’s dynamic resource conversion interfaces to include using a real time processing network in view of Olea in an effort to select a currency for the payment and know the amount of the payment in time (see Olea [0016] & MPEP 2143G).

Claim 9 is rejected under 35 USC 103 as being unpatentable over the teachings of 
Billou in view of
Bondesen et al, US Publication No. 2015/0254652 A1, hereinafter Bondesen. As per,

Claim 9
Billou teaches
[…], communicate a second signal to the user device that (i) is configured to be outputted by at least one of the one or more user interfaces, and (ii) provides presentation of a second option to perform the subsequent resource event using the first resource type in a volume that includes the first resource volume for procuring the object.  (Billou [0048] “the user allows the payment application to select and/or suggest funding sources that minimize currency conversion costs;” [0051] “the payment service provider provides comprehensive currency conversion cost comparison among different funding sources of the user. The user is able to make informed decisions regarding which funding source to use when making payments to different payees at different locations”)
 Billou does not explicitly teach
wherein in response to initiating the subsequent resource event that includes the object within a predetermined time period from when the first resource volume is presented, […].  

wherein in response to initiating the subsequent resource event that includes the object within a predetermined time period from when the first resource volume is presented, […].  (Bondesen [0073] “currency conversion parameters may include conversion rates between two or more currencies, time periods during which the conversion rates are applicable” noting the applicable time periods mapped to a predetermined time period)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Billou’s dynamic resource conversion interfaces to include a predetermined time period to perform the resource event in view of Bondesen in an effort to permit a user to perform currency conversions in a timely manner (see Bondesen [0067] & MPEP 2143G).

 
 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 02079935 A2; US 20050154674 A1; US 20160132965 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Examiner, Art Unit 3624